Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filing of 3-10-2021. Claims 1, 3-5, 7-9 and 11-12 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0144961 A1, hereafter referred to as “Park”) in view of Fadell et al. (US 2013/0173064 A1, hereafter referred to as “Fadell”) and Shields et al. (6680730 B1, hereafter referred to as  “Shields”). 
Claim 1: Park discloses an electronic device, comprising: a display; a memory configured to store instructions; and at least one processor configured to execute the stored instructions to: control the display to display an interaction screen, obtain text information corresponding to an input received while the interaction screen is displayed, control the display to display the text information on the interaction screen; obtain a command based on the obtained text information. Park Figures 6-16 depict the conversation interface a user is presented when chatting with a selected software bot as well as the text input that a user enters (Park, Figures 6-16). Figures 6-16 depict the conversation interface a user is presented when chatting with a selected software bot as well as the text input that a user enters. Each of the figures also depict the command options (information) presented by the software bot. The results of commands input textually by a user are also depicted (Park, Figures 6-16).
Park further discloses a confirmation of command on the interaction screen along with a feedback message of command on the interaction screen; Control the display to display a response message including information related to the user input and transmit(Figures 9-12; Confirmation for set alarm and feedback of alarm being registered; provides an instance of user interaction with the interface).
Park may not explicitly disclose wherein the command includes one or more parameters to perform a function at an external device, control the display to display an inquiry message comprising an information about a confirmation of the obtained command, in response to obtaining a user input for the confirmation of the obtained command while the inquiry message is displayed, transmit the obtained command toward the external device such that the external device perform the function corresponding to the obtained command.
Fadell is provided because it discloses a functionality where a confirmation for a command to an external device is provided and transmits a command to execute on a thermostat ([0105, 0106, 0135]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a confirmation to a command to be executed at an external device. One would therefore be motivated to combine these teachings as in doing so would create a device for interacting with external devices using commands and confirmations within the software and interaction screen of Park thereby expanding user control capabilities providing an improved user experience.
Park discloses feedback to a command however the feedback may not explicitly disclose for an external device control the display to display feedback message related to the obtained command. 
Shields is provided to disclose to a user acknowledgment and successful execution of a command (feedback) pertaining to an external device (Column 3, Lines 20-32). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in a same way and provide execution of a command to an external device while also providing feedback. One would therefore be motivated to combine these teachings as in doing so would create a device for interacting with external devices through commands and extend command feedback operability currently utilized with the software and interaction screen of Park thereby eliminating erroneous commands providing an improved user experience.
Claim 3: Park, Fadell and Shields disclose an electronic device of claim 1, wherein the feedback message includes information on a result of performing the function corresponding to obtained command (Shields: Column 3, Lines 20-32; confirmation of execution). 
Claim 4: Park, Fadell and Shields disclose an electronic device of claim 1, wherein the obtained command is transmitted to the external device though a server (Fadell: [0171] server communication). 
Claims 5 and 9 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Claims 7 and 11 are similar in scope to claim 3 and therefore rejected under the same rationale. 

Claims 8 and 12 are similar in scope to claim 4 and therefore rejected under the same rationale. 




Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Park combined with Fadell do not disclose the claimed features. The features including “while the inquiry message is displayed, control the display to display a response message including information related to the user input” are not believed to overcome the cited prior art. 
What Park discloses is an instance where the length of the message extends beyond a singular presentation (Park does not state that this is its only layout or negate other presentations). There reasonably could have been different input events that would have allowed the entirety of messages to be displayed concurrently. 
Second, the layout of Park and the instant application are obvious variations. Applicant has provided a screen in a compact manner. The functionality of the system is not changed. Park could have obviously provided smaller text to fit to the message thread or present the messages on a larger screen to achieve the cited limitation. 



Last, the disclosed prior art is not relied upon in the rejection but provided to demonstrate presentation capabilities of messages concurrently provided in a single view as widely available and known in the art. See below Chung 9497143 B2 Figure 12. There is an inquiry, command and response presented together. 

    PNG
    media_image1.png
    577
    391
    media_image1.png
    Greyscale

Therefore it is believed that the cited references and additional explanation provide obvious mapping to the claimed invention.  




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Wanchoo et al. (20130079931 A1) METHOD AND SYSTEM TO MONITOR AND CONTROL ENERGY [0049]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERROD L KEATON/Primary Examiner, Art Unit 2142  
3-22-2021